MEMORANDUM **  1. The district court didn’t err by finding that Woods failed to show “imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). This case is unlike Williams v. Paramo, wheré the prisoner alleged actual threats of violence. See 775 F.3d 1182, 1190 (9th Cir. 2015). 2. We grant Woods’s first three motions for judicial notice and deny his fourth motion for judicial notice. Fed. R. Evid. 201(b). AFFIRMED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.